Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-1-2009

USA v. Diallo
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1299




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Diallo" (2009). 2009 Decisions. Paper 1266.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1266


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                    NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 07-1299
                                       ___________

                            UNITED STATES OF AMERICA

                                              v.

                                  BOUBACAR DIALLO,
                                                Appellant
                                     ___________

                     On Appeal from the United States District Court
                         for the Western District of Pennsylvania
                              (D.C. Criminal No. 06-cr-00236)
                     District Judge: The Honorable Arthur J. Schwab
                                       ___________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    May 22, 2009

           BEFORE: FUENTES, JORDAN, and NYGAARD, Circuit Judges.


                                    (Filed: June 1, 2009)
                                        ___________

                                OPINION OF THE COURT


NYGAARD, Circuit Judge.

                     Because our opinion is wholly without precedential value, and

because the parties and the District Court are familiar with its operative facts, we offer
only an abbreviated recitation to explain why we will affirm the order of the District

Court.

         Diallo appeals the District Court’s order of judgment and sentence. He pleaded

guilty to one count of Trafficking in Counterfeit Labels Affixed to Copies of Motion

Pictures and Audiovisual Works. 18 U.S.C. §2318. He was sentenced at the low end of

the advisory range: eighteen months’ incarceration; three years’ supervised release; and,

restitution of $120,000.

         During the investigation Diallo agreed to speak with the Federal Bureau of

Investigation, where he admitted knowledge of the illegality of his actions. He changed

his initial not-guilty plea to guilty after making a plea agreement with the government.

The District Court, which properly had jurisdiction, conducted the standard plea colloquy

prior to filing the order. There is clear evidence that Diallo knowingly and voluntarily

entered the plea.

         Diallo’s appellate counsel filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967), concluding that there are not any issues of arguable merit. After our

independent investigation of the record, we conclude that counsel has conducted a

reasonable review, and we agree that there are not any issues of arguable merit.

         Accordingly, we will affirm the order of the District Court, and we will grant

counsel’s motion to withdraw.




                                               2